ANSTEAD, Judge,
concurring specially.
I write separately only to acknowledge that we are approving separate convictions for both aggravated battery and armed robbery growing out of a single incident. This holding may appear to conflict with the decision in Wright v. State, 519 So.2d *4911157 (Fla. 5th DCA 1988), that convictions for both aggravated assault and robbery with a firearm cannot stand under Cara-wan. In my view the aggravated battery statute and the armed robbery statute are intended to address two (2) separate evils: one, the infliction of physical violence on a person, and the other, the forcible taking of personal property from the person. Hence, in my view the legislature intended that separate convictions be allowed if physical violence is committed during the course of an armed robbery.